Citation Nr: 0104471	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from July 1941 to March 1946, 
with the Philippine Scouts and with the United States Army.  
In addition, a review of the claims file also reveals that 
the veteran was a prisoner of war (POW) from May 9, 1942, to 
July 31, 1942.  

The issue currently before the Board of Veterans' Appeals 
(Board) arises from an April 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  


REMAND

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran asserts that he experienced, in essence, emotional 
trauma while engaged in battle at Corregidor at a post 
directly fronting the enemy at Bataan.  He added that he was 
exposed to hostile fire from the Japanese whereupon he became 
half buried under the roofing from a dugout.  The veteran 
also asserts that he experiences recurrent dreams of his 
surviving being a POW while his father, held captive at the 
same time at Camp O'Donnell, Capas, Tarlec, died during his 
period of captivity.  A lay statement, shown as part of a VA 
Form 21-4138, dated in June 1999, indicates that the veteran 
was a survivor of the death march from Corregidor-Bataan to 
Camp O'Donnell, Capas, Tarlec.  

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of this 
case.  

Of record is shown to be a VA Form 21-22, which indicates 
that the veteran had appointed the Disabled American Veterans 
(DAV) to afford him representation.  The date of this 
appointment is noted to be in January 2000.

In order for a recognized organization to be designated as an 
appellant's representative, an appellant must execute a VA 
Form 21-22 "Appointment of Veterans Service Organization as 
Claimant's Representative."  38 C.F.R. § 20.602 (2000).  
This, as indicated above, has been accomplished by the 
veteran.  

Of significance, review of the claims folder does not 
indicate that, concerning the issue now on appeal before the 
Board, a local accredited representative from DAV has had an 
opportunity to review the claims folder and provide written 
argument prior to returning the claims folder to the Board.  
The law provides that a veteran has the right to full 
representation in all stages of an appeal by a recognized 
organization.  38 C.F.R. § 20.600 (2000).

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for the reasons which 
follow, a remand is required.  

Review of the veteran's claims folder shows that a letter 
dated in January 1985 from the Department of the Army, U.S. 
Army Reserve Components Personnel and Administrative Center, 
informed the veteran that his service records were destroyed 
at a major fire in July 1973.  The Board is aware of its 
heightened responsibility to explain its reasons and bases 
and to consider the benefit of the doubt in cases where, as 
in this case, it is shown that the veteran's service records 
are unavailable due evidently to destruction in the 1973 fire 
at the National Personnel Records Center (NPRC), see O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  See also Russo v. 
Brown, 9 Vet App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. 
App.465, 469 (1994).

The report of a VA psychiatric examination conducted in 
December 1994, in association with a POW protocol 
examination, shows that the veteran reported being held as a 
POW for 3 months.  Following the examination of the veteran 
the examiner noted that no evidence of mental disorder was 
shown.  

The veteran submitted a claim for PTSD in April 1998.  Review 
of the claims folder does not show that the veteran was 
subsequently notified of information needed to complete his 
claim.  For example, it does not appear that the veteran was 
either notified of what evidence regarding lay and/or medical 
evidence was necessary to substantiate his claim or that he 
was notified that there was a one year time limit to submit 
such evidence.  The RO subsequently denied his claim in April 
1999 as not well grounded.  The Board notes that the RO as 
part of the rating decision indicated that the veteran had 
been incarcerated as  POW from May 9, 1942, to July 31, 1942.  
As such, pursuant to the Veterans Claims Assistance Act of 
2000, the veteran is entitled to such evidentiary 
development.  

Additionally, the veteran, while shown to have been afforded 
various medical examinations in June 1998 in association with 
other claims, is not shown to have been afforded an 
appropriate psychiatric examination concerning his claimed 
PTSD disorder at that time.

As part of his notice of disagreement submitted in June 1999 
the veteran asserted that he had not been examined for his 
claimed PTSD disorder.  He also supplied VA a statement 
concerning, essentially, stressors brought about by his 
period of service, discussed above, relating to his period of 
service as well as to when he was held as a POW.  

Subsequently, review of the claims file shows that the 
veteran was afforded a VA mental disorders examination in 
September 1999.  The examination report indicated, in part, 
that this examination did not include "PTSD."  The report 
noted that review of the claims folder showed that while 
incarcerated as a POW, where his father died in his arms, he 
had persisted to suffer from dreams of "horrible things."  
While the examination report instructed the examiner to 
"confirm or establish diagnosis in accordance with 'DSM-
IV,'" review of the report only shows that in the diagnosis 
section the examiner noted "[c]ondition cannot be fully 
attributed to the diagnosis of PTSD."  The Board notes that 
the "condition" was not named.  The examiner also noted 
that the data presented in the course of the examination was 
inconsistent with findings found on previous December 1994 
examination.  In addition, a Global Assessment of Functioning 
(GAF) scale score was not provided.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a POW under the provisions of 38 C.F.R. 
§ 3.1(y) of this part and the claimed stressor is related to 
that POW experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f), effective as of March 7, 1997.

Additionally, the Board notes that the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997), altered the analysis required 
in claims for entitlement to service connection for PTSD.  
Significantly, the Court held that VA had adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now requires exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas, supra, at 313.

To summarize, the service records confirm that the veteran 
was a POW, and the Board finds that the veteran's claimed 
stressors, being related to that POW experience, to be 
consistent with the circumstances, conditions or hardships of 
the veteran's service.  Thus, in this case, the occurrence of 
the claimed in-service stressor has been established.  
However, as noted above, a diagnosis of PTSD is not of 
record.  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the Veterans Claims Assistance Act of 2000, it 
is the Board's opinion that such an examination should be 
afforded the veteran.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  The 
RO should furnish the veteran with the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to any 
current treatment for his claimed PTSD.  
All records not already associated with 
the veteran's claims folder should be 
associated therein.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
an opinion as to whether or not the 
veteran has PTSD related to active 
service.  The examiner should be informed 
as to which stressor or stressors have 
been verified or are presumed verified 
because of the veteran's inservice POW 
status.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The examiner should also 
assign a GAF score and explain what the 
assigned score means.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.

3.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  Thereafter, the RO should afford the 
local representative the opportunity to 
review the veteran's claims folder and 
present arguments regarding the issue as 
stated on the title page of this 
decision.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal concerning 
entitlement to service connection for 
PTSD, to include the above-discussed 
regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126 as well as the decision 
reached in Cohen, supra.  

If the benefit sought is not granted, the veteran should be 
furnished a Supplemental Statement of the Case and afforded a 
reasonable period of time within which to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

